	On	behalf of my Government and the people
of Jamaica, I take this opportunity to congratulate you. Sir, on your election to the presidency of the General Assembly. I am confident that your vision and energy will guide this session to a successful conclusion.
I must also take this opportunity to congratulate Mr. Boutros Boutros-Ghali, who has assumed the post of Secretary-General of the United Nations at a most challenging period for this Organization and a turning point in the history of world affairs.
He are all gathered here today to present our varying viewpoints about the many issues which are of concern to us as individual nations and as a world body. That in itself gives all of us a sense of hope that our problems, which loom so large on the world horizon, are not insoluble if we all determine to use this forum as a vehicle for working together to solve them.
In the past the admission of new Member States has been largely the result of the decolonization processes in Asia, the Pacific, Africa and the Caribbean. The current phenomenon of new States from Europe signals the fundamental realignment of political boundaries on that continent. I wish formally, on behalf of the Government and people of Jamaica, to welcome warmly the 13 new Members to the family of the United Nations. We meet in the aftermath of fundamental changes in the political landscape which have profound implications for each of us as individual nations. They also impact on the world community collectively and therefore on the agenda and future activities of this Organization. The end of the cold war heralds a new era in which the United Nations is expected to take decisive action based on the merits of each issue, rather than in response to fixed ideological positions buttressed by the use of veto power.
The world economy is experiencing revolutionary alteration. No country, developed or developing, is immune. In all of this, the fundamental and unchanging reality is the widening gap between the relatively few rich industrialized countries of the North and the many poor developing ones in the South.
In so many ways so much has changed, and yet so much remains the same.
It was 12 years ago, in 1980, that as Foreign Minister of my country I last addressed the Assembly. It was a time of great optimism. There was ongoing dialog between North and South. He seemed to share a common understanding of the requirements for international cooperation and development. Barely had the decade of the 1980s begun than the dialog abruptly ended. The international economic environment became even more unfavorable. The developing countries of the South were left to grapple with enormous external debt. Most of us spent the decade undertaking major structural reform.
The painful adjustment has weighed heavily on the poor and the vulnerable. Only now are we beginning to see prospects for growth and development as a result of these reforms. It is important that a favorable international economic environment be established so as to complete the process. It is imperative that the United Nations, this universal
Organization, play a central role in enabling mankind to meet the challenges and grasp the present opportunities.
All Member States, be they large or small, have the right to articulate their views and express their aspirations. Me have an equal obligation to contribute to finding a common solution. Today I address my remarks from the perspective of my own country, which exemplifies in many respects the goals and concerns of the developing world.
When Jamaica joined the United Nations in 1962 we recognized that to make a better life for our people we were required to consolidate our democracy, respect human rights, ensure the rule of law and promote racial, religious, and cultural tolerance. Ours is a society which reflects a varied mosaic "Out of many, one people" is our motto. Ideally, this mirrors the central purpose of the United Nations "Out of many nations, one world".
To achieve sustainable development and fulfill the promise of a better life for our people, we must create the conditions for economic growth and development for all our countries. To achieve this, we must reduce the vulnerability of developing countries to external shocks. I call upon the General Assembly to issue a summons to all Member States for a new agenda which provides the basic conditions for human survival everywhere.
Over the past 45 years the peacemaking function of this Organization has been circumscribed by the dictates of the cold war. The threat of a nuclear holocaust was averted not so much by reason but by the certainty of mutually assured destruction. The United Nations was relegated to the role of spectator, fearful of the consequences, but powerless to act. Peace and security in many regions was breached. This often reflected the surrogate conflicts between the super-Powers, exploiting the reality of economic disparities and nationalist or ethnic animosities.The United Nations can no longer remain impotent to prevent conflict/ to make peace/ to build peace and to keep the peace. The Secretary-General's "Agenda for Peace" contains many innovative proposals in these areas. They provide a constructive basis on which Member States may formulate effective responses to conflicts, actual or potential, around the world. Jamaica will contribute to the search for a full consensus on the effective role for the United Nations and its organs in the new scenario. The interface between the General Assembly, the Security Council, the Economic and Social Council and the International Court of Justice can best provide the requisite framework for legitimacy, authority and the operational context of international law.
We note the hopeful signs that are emerging in South Africa, the Middle East, Cambodia and the Korean peninsula. The current round of direct negotiations between Israel and its Arab neighbors is an encouraging development which Jamaica fully supports. But there is still a long way to go in achieving the goals of peace and security. The world community cannot afford to relax either its vigilance or its commitment to a just and lasting resolution of these problems.
We began 1992 with hope that the progress towards ending apartheid in South Africa would gain momentum. The referendum in March formally sanctioned the reform process. Hope has turned to despair as violence has continued to pose a serious threat to that process. The blood of South Africans continues to be shed in the long struggle to end the abhorrent system of apartheid. The incidents that have taken place since July in Boipatong and the Ciskei homeland have nearly torpedoed the prospects for peace and the process of negotiating towards democratic rule in South Africa.
The Government and people of Jamaica have long supported the anti-apartheid struggle in that country. He were heartened by the appearance of progress. He would not wish to see the process derailed.
The international community must signal its clear and unswerving determination to see concrete results that end the cycle of violence and ensure the success of negotiations aimed at achieving a democratic and non-racist society. Jamaica will not be satisfied until there is the reality of one-person, one-vote.
There are other areas in urgent need of effective United Nations initiatives. In Central and Eastern Europe, in the Persian Gulf, in South Africa, in Somalia, in Haiti, the problem varies in magnitude and in complexity. There is a real chance that the United Nations can make a significant contribution. It cannot do so without the resources and full support of the rich and powerful nations.
In my own region, in the Caribbean country of Haiti, a repressive and illegal regime continues to hold power a year after overthrowing the democratically elected leader of that country. President Jean-Bertrand Aristide remains a virtual exile. Measures taken by the Organization of American States (OAS) to resolve the situation have not yet achieved the hoped for results. In particular, the embargo is being flouted by some European countries and even by some member countries of the OAS itself.
He owe it to the people of Haiti and to ourselves to continue support for their cause for a restoration of constitutional rule. All those who espouse freedom must remain resolute in the conviction that the democratic flame which flickered briefly should remain for ever alight in that country.
The machinery of the United Nations, in concert with the OAS, must render positive assistance to the Haitian people. We urge the General Assembly to lend its weight in support of the legitimate Government and people of one of its Member States.
The Secretary-General has correctly highlighted the importance of the concept of the rule of law in international, no less than in national, affairs. The International Court of Justice should be strengthened and its jurisdiction must be extended to command universal acceptance. Its judgments must have binding force and effect.
We would also urge the major industrial countries to give concrete expression to their commitment to international law by ratifying the Convention on the Law of the Sea without delay. The informal consultations initiated by the previous Secretary- General, and still continuing, have resulted in significant progress. The work must now revert to the Preparatory Commission, which has the competence and authority to make the necessary decisions.
Let us now review the world economic scene and the new agenda on which the Organization must immediately embark.
The link between peace, security and economic well-being is recognized by our Charter. It mandates the United Nations to promote the economic and social advancement of all peoples through international action.
The break-up of the integrated trading system of the former Soviet Union and Eastern Europe, coupled with the rapid movement to dismantle their centralized economic system and substitute one that is market-oriented, has undoubtedly, in its immediate aftermath, posed severe challenges to the peoples of those countries.
The Governments of the Western industrialized countries were quick to recognize the threat to peace and security, if these unstable and chaotic conditions were not effectively and immediately addressed. They have moved with commendable speed to identify and provide the assistance required.
Regrettably, the same urgency and attention has never been forthcoming in respect of what has been a problem of longer standing, that is far more fundamental and potentially catastrophic. I speak of the ever-widening gap between the affluent countries of the North and the poverty rampant in most countries of the South.
The decade of the 1980s brought sustained economic growth and increasing affluence to the industrialized countries and rapid development to the newly industrialized countries of South-East Asia. For the rest of the developing world in Latin America and the Caribbean, in Africa and in the rest of Asia - this has, with few exceptions, been a period of relative, and often actual, decline in economic growth and living standards, exacerbated by rapid population increases.
The last decade witnessed a severe fall in commodity prices, the reduction of private- and public-sector flows, and a mounting debt burden which have resulted in outflows to the international financial institutions and to the developed world. Those trends must be halted and reversed*
In the search for lasting peace we must prevent increasing poverty for a substantial portion of the human race. The affluent also have a vital interest in the reduction of human misery. This is no time for recrimination as to who created this fundamental problem. He must all be part of finding an urgent solution to avoid political instability and social unrest.
Most of our countries have embarked with determination on the difficult task of economic restructuring. We have been reducing government budgets, opening our economies, emphasizing the pre-eminent role of the private sector and creating conditions for competitive market-driven economies. Undoubtedly, these are necessary prescriptions.
There is, however, no denying that in the short run, they have imposed considerable hardships on all sectors of our population, particularly the poorest our women and our children. In this critical situation, a supportive international economic environment is an urgent necessity to mitigate the short-term effects.
There is need for a greatly increased flow of public and private financial resources into the countries of the South. We must devise machinery to facilitate the transfer of relevant technology. We must create a climate of international trade which rejects protectionism and stimulates export-led growth.
Of increasing importance in the world economy is the trend towards regional economic integration movements and the consolidation of trading blocs among the countries of Europe and Worth America.
For the developing countries, the trend towards regional integration of economic structures is an essential step in the process of our own development. To the extent that this expands our home market base and promotes the cooperative sharing of financial and technical resources, it will strengthen our economies, increase our purchasing and productive power and contribute positively to the growth of world trade. From this exercise we
will all benefit.
The developed countries already control the major share of world trade, financial resources and technology. If the trading blocs of Europe and North America create defensive mechanisms against each other and establish barriers impenetrable by the rest of the world economy, the result is likely to be a growing marginalization of the developing countries and a concomitant widening of the gap between North and South.
Such a process will lead to stagnation and an eventual shrinkage of world trade. An increasing world population alongside the prospect of more impoverished countries is a recipe for explosion.
A fair trading system is required to encourage the development of regional integration processes among developing countries to recognize their need for temporary preferential and protective measures in specific areas and promote the maximum openness in the economies of the developed countries.
This path is essential to a more equitable, prosperous and peaceful world.
The iron curtain between East and West has finally been dismantled. It is now high time to bridge the gulf that perpetuates the great divide between the North and the South. This Organization the United Nations - must provide the forum for meaningful dialog and chart the course for practical, effective action.
The abatement of cold war tensions, the outbreak of ethnic conflicts, the reality of global interdependence, dictate that the world community must seize this opportune moment to give concentrated focus on a secure peace that rests on the foundations of meaningful development and sustained economic growth for all.
He must approach this dialog in sober recognition of the fact that no part of the world can long remain immune to events in any other part. Famine,
disease/ ecological degradation/ the desperate migration of people in search of survival, the inhumanity of poverty, cannot indefinitely be ignored by any creature on planet Earth.
Meaningful development must have a social dimension and must be sustainable. In respect of the former, we welcome the proposal for the convening of a world summit on the theme of social development.
The Earth Summit, recently concluded in Brazil, served to underscore the inter-linkages between security, disarmament, debt, trade, technology, the environment and development. Heads of State and Government were obliged to accept the interrelationships of these perennial concerns. We were forced to admit that these issues could not be treated in splendid isolation, but required concerted action. This very admission suggests that the time is propitious for a new beginning.
The spirit of Rio must not be lost. Time will tell whether the political will exists for us to cooperate with each other against the common threat to the environment we all share. Mere lip service will not suffice.
I expect this session of the General Assembly to settle the institutional machinery that ensures decisive action in the period following the United Nations Conference on Environment and Development. It will need to address the concerns of small island States and the enhancement of scientific and technological capacity among developing countries.
Jamaica supports the decision to form a high-level commission for sustainable development. We intend to assist the commission fully once the important details of its program of work have been agreed.
I expect the Assembly also to confront the question of financial resources in order to implement Agenda 21. An initial commitment of at least $600 billion annually is required so that the work we have painstakingly accepted can be adequately implemented.
The key donor countries and agencies will need to look at several proposals within the Global Environmental Facility, the International Development Association, regional development banks, private-sector funding and financial transfers from Governments, to see how best a realistic international economic effort can be organized. But we must all resist the tendency to use resources for environmental protection and management as but one more device to bring developing countries under the dictates of the multilateral financial institutions.
The development that we seek in the present and the coming century is impossible without managing our environment efficiently. The case for acting in concert is overwhelming. The time for action is now.
Our agenda of political, economic and environmental changes, which all our citizens demand, no longer permits the United Nations to remain a passive spectator. It must play a catalytic role and assume operational leadership.
This makes it imperative that we re-order our priorities. This can be accomplished only in the context of institutional restructuring. The Secretary-General has already demonstrated his own commitment to this process. His proposals have been supplemented by proposals from many other sources. All of this provides a framework and a point of departure for our discussions and decisions in the months ahead, here in the General Assembly and in other organs of the United Nations.
The debate must be informed by the principles enshrined in the Charter. The decisions we make must ensure that the vision is realized and our purposes are met. This Organization must always act in a transparent manner so that it is never subverted by the introduction of hegemonism from any quarter. Any new world order must be based on the rule of law. In creating or shaping it, we need to be inclusive, not exclusive. All nations and peoples must be encouraged to satisfy their legitimate aspirations and fulfill their dreams.
While the new spirit of cooperation in the Security Council is a most welcome development, that body must reflect all interests in its determinations. Maintaining the confidence of the General Assembly requires its acceptance of accountability to this body. The role and function of the General Assembly must be enhanced. There must be non-selectivity in the taking of decisions and the consequent action to enforce them.
Definitions of human rights are not susceptible to differing interpretations imposed by any one State or group of States. The relevant international covenants on economic, social, cultural, political and civil rights must be universal standards. Once this is accepted we can deal effectively and even-handedly with all violations of human rights wherever they may occur. Resolute international action, based on the Charter and other rules of international law, must be applied.
Once more, this Organization is presented with a real opportunity to fulfill its noble purposes and to be an effective instrument in creating a world order of lasting peace, economic prosperity and social justice. Its success depends on the commitment and practical support that we, the sovereign nations that constitute its membership, bring to those purposes.
There is a clarion call proclaiming that a new dawn is at hand. If we succeed, the fruits are glorious.
The fact is, everything is at stake; we are all at risk, and so we dare
not fail.


